DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2015/0231884 (“Kobayashi”).
Claim 1
Kobayashi discloses a piezoelectric device comprising: a substrate on which a plurality of recess portions are formed; a diaphragm provided on a side of one surface of the substrate (substrate 10 with chambers 12); and a piezoelectric actuator having a first electrode, a piezoelectric body layer, and a second electrode which are stacked in a first direction on a side of a surface opposite to the substrate of the diaphragm (actuator 300 with electrodes 60 and 80, piezoelectric layer 70), wherein when one area far from an end portion of the second electrode is a first area and one area near the end portion of the second electrode is a second area, of two areas of the second electrode in a second direction intersecting the first direction, which is higher than a stiffness in the first area in the first direction, and a length in the second area in the first direction is equal to or less than a length of the piezoelectric body layer in the second area in the first direction (see annotated insert below, Fig. 3A, thickness of second electrode is the same in both areas; the overall thickness of the second area being greater than the first area provides higher stiffness).  
Kobayashi discloses a general stiffness of the device but does not appear to explicitly disclose the second electrode has a stiffness of 17,000 N/m or more in the second area in the first direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a higher stiffness at a second area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the second electrode has a stiffness of 17,000 N/m or more in the second area in the first direction in order to provide a higher response speed and larger force of the piezoelectric element.    

    PNG
    media_image1.png
    464
    593
    media_image1.png
    Greyscale


Claim 2
Kobayashi discloses the piezoelectric device according to claim 1, wherein a stiffness of the second electrode in the second area in the first direction is 22,000 N/m or more.  
Kobayashi discloses a general stiffness of the device but does not appear to explicitly disclose the second electrode has a stiffness of 22,000 N/m or more in the second area in the first direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a higher stiffness at a second area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the second electrode has a stiffness of 22,000 N/m or more in the second area in the first direction in order to provide a higher response speed and larger force of the piezoelectric element.    

Claim 3
Kobayashi discloses the piezoelectric device according to claim 1, wherein the first area is in a driving area in which the diaphragm is in contact with the recess portion, and the second area is in a non-driving area in which the diaphragm is not in contact with the recess portion (see insert below, annotated Fig. 3A).   

    PNG
    media_image1.png
    464
    593
    media_image1.png
    Greyscale


Claim 4
Kobayashi discloses the piezoelectric device according to claim 1, wherein the second electrode in the first area has a first layer continuous with respect to the piezoelectric body layer in the first direction, and the second electrode in the second area includes the first layer, and a second layer which is continuously provided in the first direction with respect to the first layer and has a lower electrical conductivity than the first layer (Fig. 3A, paragraphs [0058-0059], second layer 82 iridium, first layer 81 iridium and titanium has lower electrical conductivity).  

Claim 5
Kobayashi discloses the piezoelectric device according to claim 4, wherein the second electrode in the second area further has a third layer which is continuously provided in the first direction with respect to the second layer and has a higher electrical conductivity than the second layer (paragraph [0087], lead electrode layer 90 of gold formed on second layer 82 of iridium).  

Claim 6
Kobayashi discloses the piezoelectric device according to claim 1, wherein a third electrode that is continuously provided in the first direction with respect to the second electrode is provided, and in the second area, the third electrode is provided in a portion other than the end portion of the second electrode (Fig. 3A).  

Claim 7
Kobayashi discloses the piezoelectric device according to claim 6, wherein in the second area, an electrical conductivity of the third electrode is higher than an electrical conductivity of the second electrode (paragraph [0087], lead electrode layer 90 of gold formed on second layer 82 of iridium).  

Claim 8
Kobayashi discloses the piezoelectric device according to claim 6, wherein in the second area, a length of the third electrode in the first direction is longer than a length of the second electrode in the first direction (Fig. 3A, thickness third electrode 90 thicker than second electrode 80).  

Claim 11
Kobayashi discloses a liquid ejecting head comprising: a substrate on which a plurality of recess portions are formed (substrate 10 with chambers 12); a diaphragm provided on a side of one surface of the substrate (diaphragm 50); and a piezoelectric actuator having a first electrode, a piezoelectric body layer, and a second electrode which are stacked in a first direction on a side of a surface opposite to the substrate of the diaphragm (actuator 300 with electrodes 60 and 80, piezoelectric layer 70), wherein when one area far from an end portion of the second electrode is a first area and one area near the end portion of the second electrode is a second area, of two areas of the second electrode in a second direction intersecting the first direction, which is higher than a stiffness in the first area in the first direction, and a length in the second area in the first direction is equal to or less than a length of the piezoelectric body layer in the second area in the first direction (see annotated insert below, Fig. 3A, thickness of second electrode is the same in both areas; the overall thickness of the second area being greater than the first area provides higher stiffness).   
Kobayashi discloses a general stiffness of the device but does not appear to explicitly disclose the second electrode has a stiffness of 17,000 N/m or more in the second area in the first direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a higher stiffness at a second area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the second electrode has a stiffness of 17,000 N/m or more in the second area in the first direction in order to provide a higher response speed and larger force of the piezoelectric element.    

    PNG
    media_image1.png
    464
    593
    media_image1.png
    Greyscale


Claim 12
Kobayashi discloses a liquid ejecting apparatus comprising the liquid ejecting head according to claim 11 (Figs 1 and 3A).

Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2015/0231884 (“Kobayashi”) in view of U.S. Patent Pub. 2014/0253641 (“Furuya”).
Claim 9
Kobayashi discloses the piezoelectric device according to claim 1.
Kobayashi does not appear to explicitly disclose wherein the end portion of the second electrode in the second area is covered with a protective film.  
Furuya discloses a similar piezoelectric ejection head with thicker second area and an insulating protective film covering the actuator and electrodes (paragraph [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the end portion of the second electrode in the second area is covered with a protective film, as disclosed Furuya, into the device of Kobayashi, for the purpose of reducing damage to the piezoelectric element associated with environmental conditions (Furuya, paragraph [0112], polyimide insulating film). 

Claim 10
Kobayashi in view of Furuya discloses the piezoelectric device according to claim 9, wherein a Young's modulus of the protective film is lower than a Young's modulus of the second electrode (Furuya, paragraph [0112], polyimide insulating film).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853